



COURT OF APPEAL FOR ONTARIO

CITATION: Woods (Re), 2014 ONCA 260

DATE: 20140402

DOCKET: C57607

Sharpe, Pepall and Tulloch JJ.A.

In
    the Matter of Joanne Woods

An Appeal under Part XX.1 of
    the Code

J. Di Luca
    as
amicus curiae

Sean Doyle, for the Crown

Michele Warner, for Centre
    for Addiction and Mental Health

Heard: April 1, 2014

On appeal from the disposition of the Ontario Review
    Board, dated August 23, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appeal is moot given the ORBs disposition dated February 18, 2014.
    We are advised that Ms. Wood is now living in the community in approved housing
    and we commend her for the progress she has made. As her status is now governed
    by the subsequent disposition, this appeal must be dismissed.


